Title: To James Madison from James Monroe, 26 January 1815
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Jany 26. 1815
        
        I must mention to you in confidence that Judge anderson is willing to accept the office of Contractor, to be appointed at the close of the session. As there is no one from the western country, & he has been so long in the Senate, & was a revolutionary Soldier of merit, I think his claim very strong.
        The more I have reflected on the principal subject of our conversation yesterday, the more am I confirmd in the opinion then given of the part to be pursued. To sanction the bill, besides all the other strong objections to it, would be to sanction all the proceedings of those who have harmonized with the federalists this session, to give them form and character as a body, to acknowledge an inability in the Executive to resist the opposition, and a willingness for the sake of a short repose, to sacrifice every other consideration. I conferr’d fre[e]ly last night with mr. Eppes, mr Jackson & mr Johnson on the subject, & was inclind to think that they entertaind the same sentiments. I hop’d that a rejection of the bill, would draw the line where it ought to be, between those who have supported & those who have

attacked the govt at this time, and particularly give to them an honorable ground to rest on. They would now be able, freed from all constitutional scrupres [sic], to step forward with boldness & firmness to save their country from its dangers. Your friend
        
          Jas Monroe
        
      